DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a Final Office action in response to communications received on July 26, 2022. Claims 1-20 are pending and addressed below.

Response to Arguments
Applicant’s filing of a proper Terminal Disclaimer on 7/26/2022 is sufficient to overcome the nonstatutory double patenting rejections set forth in the previous Office Action.
Applicant’s arguments regarding the 35 U.S.C. 103 rejections of claims 1 and 17 have been fully considered are found persuasive. Therefore, the 35 U.S.C. 103 rejections for claims 1 and 17 have been removed.

Applicant’s arguments regarding the 35 U.S.C. 103 rejections of claims 19 and 20 have been fully considered but are not persuasive. Applicant argues that a person of ordinary skill in the art would not have been led to modify the modification method disclosed in Dutta to include the encryption and decryption methods described in Elovici (pp. 13-14 of Remarks). Applicant specifically argues that Dutta discloses a method of modifying duplicate values in an index by an individual whereas the encryption described in Elovici cannot be performed by an individual since it would require special hardware features. Applicant further argues that modifying Dutta to include the encryption would result in the destruction of the protocol of Dutta where a user has significant contributions to the protocol of Dutta.
Examiner respectfully disagrees for at least several reasons. Regarding the first part of Applicant’s argument, Examiner respectfully disagrees that Dutta’s modification method cannot be combined with Elovici’s encryption. Dutta does not disclose any one way of performing a modification. Also, Dutta does not state anywhere that the user has to perform the modification. Even though the user may provide a modification input, Dutta clearly states that the system itself suggests the modification and ultimately performs the modification (paragraphs [0039] and [0046] of Dutta). The user in Dutta would not have to perform the encryption of Elovici because the computer system in Dutta is capable of performing the encryption modification. Even if the user were essential to the modification of Dutta (which Examiner does not agree to), Dutta can easily be modified by having the user command the system to perform the encryption of Elovici instead of the user having to perform the encryption manually. In this way, the user is still involved in the modification process without having to perform the modification manually. Additionally, a modification suggested by Elovici is to append a random value to the duplicate values to make them unique (paragraph [0120] of Elovici). Dutta also suggests appending values for uniqueness. Such a modification would be trivial for a user, thus allowing another modification method of Elovici to be used in the invention of Dutta. For all these reasons, Applicant’s arguments are not persuasive.
Regarding the second part of Applicant’s argument, Examiner respectfully disagrees that modifying Dutta to include the encryption would result in the destruction of the protocol of Dutta where a user has significant contributions to the protocol. In Dutta, the user merely instructs the system on which modification to perform. The user can, therefore, still be involved by instructing the system to modify values using Elovici’s encryption. Moreover, Dutta does not suggest anywhere that a user is critical to any kind of protocol. Modification without any user could still be accomplished as Dutta teaches the system identifies duplicates and suggests ways to make the duplicates unique. The user is clearly not necessary to making duplicate values unique. The benefits of Elovici’s system are obvious in that security is increased and the burden on the user is decreased. Therefore, one of ordinary skill in the art would have been motivated to modify the invention of Dutta with Elovici and Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al. (U.S. Pub. No. 2018/0218020 and hereinafter referred to as Dutta) in view of Elovici et al. (U.S. Pub. No. 2008/0133935 and hereinafter referred to as Elovici).
As to claim 19, Dutta discloses a method for accessing a relation [index] comprising unique first data items that were subject to a modification from a same given value (paragraphs [0019]-[0020] and [0040], Dutta teaches an index that contains duplicate values may have the duplicate values modified), the method comprising: receiving a request for a data item having the given value (paragraphs [0019]-[0020] and [0040], Dutta teaches receiving a request to locate a record based on an index value); processing each data item of the relation (paragraphs [0019]-[0020] and [0040], Dutta teaches searching through the index) and providing all the first data items having the given value (paragraphs [0019]-[0020] and [0040], Dutta teaches returning multiple records that have the same index value.). Dutta does not specifically disclose using a same modification method; and undoing the modification of the data item if the data item is a modified data item, resulting in an unmodified first data item as claimed. However, Elovici does disclose
using a same modification method; and undoing the modification of the data item if the data item is a modified data item, resulting in an unmodified first data item (paragraphs [0056], [0067], [0076]-[0080], [0110], [0113], [0120], [0168], [0169], [0187] and [0280], Elovici teaches encrypting an index using an algorithm and decrypting the index later when retrieving information from the database.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dutta with the teachings of Elovici for using a same modification method because this would increase security.
As to claim 20, the combination of teachings between Dutta and Elovici disclose a client system comprising a processor and a memory, the memory comprising instructions that wherein the execution of the instructions cause the processor (paragraphs [0049], [0054] and [0067]-[0069], Dutta teaches a client with a processor and a medium for executing code) to perform the method of claim 19 (see rejection for claim 19 above.).

Allowable Subject Matter
Claims 1-18 are allowed.

Claim 1 recites, inter alia, “identifying first data items of the relation, each of the identified first data items referencing N second data items; for each identified first data item modifying, using a same modification method, the identified first data item M times, wherein M<N, for obtaining M unique modified data items; associating with each of the modified first data items of a given first data item a respective portion of N referential connections of the given first data item.” While the prior art does disclose modifying data items to be unique, the prior art is not considered to disclose the particular combination of limitations claimed. Therefore, claim 1 is considered to recite allowable subject matter. Dependent claims 2-16 are considered to recite allowable subject matter based on their dependency. 

Claim 17 recites, inter alia, “- receiving a data item having a referential connection to a second data item in a database, - modifying the received data item using a predefined modification method, the modification method modifying an unmodified value of the received data item resulting in a unique modified data item having a modified value, wherein the modification method is performed such that the modified data item will have the same position in a sorting order in the partially ordered set with respect to all other data items in the partially ordered set that have an unmodified data value different from the unmodified data value of the received data item.” While the prior art does disclose modifying data items to be unique, the prior art is not considered to disclose the particular combination of limitations claimed. Therefore, claim 17 is considered to recite allowable subject matter. Dependent claim 18 is considered to recite allowable subject matter based on its dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arasu et al. (U.S. Pub. No. 2016/0306995) – cited for teaching encrypting duplicate values in a relation to generate unique modified values – paragraphs [0035]-[0036] and Tables 4-5

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438